EXECUTION COPY



 

EXHIBIT 10.1

AMENDED AND RESTATED NOTE AND SECURITY AGREEMENT

 

AMENDED AND RESTATED NOTE AND SECURITY AGREEMENT (this “Agreement”), dated as of
October 31, 2013, by and among David Sheerr, whose principal address is 130
Corporate Drive, Montgomeryville, PA 18936 (“Sheerr”) and Dataram Corporation
(“Dataram”), whose principal address is Route 571, P.O. Box 7528, Princeton, NJ
08543-7528.

 

WHEREAS, Dataram entered into a Note and Security Agreement dated as of December
14, 2011 in which Dataram borrowed from Sheerr, and Sheerr lent to Dataram, the
sum of $2,000,000.00 (the “Original Loan”) upon the terms and conditions set
forth therein;

WHEREAS, Dataram wishes to sell to Sheerr, and Sheerr wishes to purchase from
Dataram, certain equipment and furniture of Dataram for a purchase price of
$500,000.00 (the “Purchase Price”);

WHEREAS, Dataram desires to use the proceeds of the Purchase Price received from
Sheerr to reduce the remaining principal amount of the Original Loan by an
amount equal to $500,000.00 and Sheerr desires to amend and restate the Original
Loan to reflect the same; and

WHEREAS, Dataram is willing to grant to Sheerr a second priority security
interest as described below in the Collateral (as defined herein) in connection
with this Agreement;

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

 

1.Loan. Dataram does hereby promise to pay to the order of Sheerr the sum of
$966,666.57 in the manner hereinafter specified. Dataram shall pay from the date
hereof interest at the fixed rate of 10.00% per annum, calculated on the basis
of a 360 day year, on the remaining unpaid principal balance. Accrued interest
shall be payable monthly on the 15th day of each month, or the next business day
if such date falls on a Saturday, Sunday or holiday for banks located in New
Jersey. Principal shall be payable in 29 equal monthly installments of
$33,333.33, beginning on November 15, 2013 and subsequently on the 15th day of
each month thereafter (or the next business day if such date falls on a
Saturday, Sunday or holiday for banks located in New Jersey) until paid in full.
Notwithstanding the foregoing, the principal and all accrued interest shall
become immediately due and payable, in full, upon Sheerr's termination of
employment by Dataram or his assignment to an office of Dataram other than 130
Corporate Drive, Montgomeryville, PA 18936. Dataram may prepay any or all sums
due under this Agreement at any time without penalty. All payments shall be made
to Sheerr at the address listed above or at such other address or wire
instructions as Sheerr shall designate in writing.

 

 

 

2.Grant of Security Interest. In order to secure the obligations of Dataram to
repay the Loan, interest thereon, and any other sums payable by Dataram to
Sheerr (the “Payment Obligations”), Dataram hereby assigns, grants and pledges
to Sheerr a second priority security interest in (i) all of Dataram's physical
assets, now existing or hereafter acquired, including but not limited to all
goods, inventory, equipment, furniture and fixtures, (ii) all of Dataram's
accounts receivable, now existing or hereafter acquired and (iii) all proceeds
of the foregoing, in each case as such terms are defined in the Uniform
Commercial Code of the State of New Jersey (collectively, the “Collateral”);
provided, however, that for the avoidance of doubt the parties agree that the
Collateral shall not include, and Sheerr acknowledges that it shall have no
security interest in, Dataram's intellectual property, including but not limited
to patents, trademarks and copyrights. The security interest granted to Sheerr
herein shall be subordinated to the R&R Security Interest (as defined below)
described in Section 3 below. Dataram will not, without the prior written
consent of Sheerr, other than in the ordinary course of business (i) sell,
assign or transfer (by operation of law or otherwise) any Collateral or (ii)
move any Collateral.

 

3.Preservation and Protection of Security Interest. (a) Dataram represents and
warrants that it has, and covenants and agrees that at all times during the term
of this Agreement, it will have, good and marketable title to the Collateral
from time to time owned or acquired by it free and clear of all mortgages,
pledges, liens, security interests, charges or other encumbrances, except for
(i) the security interest granted to Rosenthal & Rosenthal, Inc. (“R&R”) under
the Security Agreement, dated November 6, 2013, as amended to date and as may be
further amended from time to time, except as provided in Section 3(b) below (the
“R&R Security Interest”), which is a first priority security interest to which
Sheerr agrees the security interest granted under this Agreement is
subordinated, and (ii) those in favor of Sheerr, and shall defend the Collateral
against the claims and demands of all other persons, firms and entities
whomsoever. Dataram covenants and agrees that it shall not, without the prior
written consent of Sheerr (except for the existing R&R Security Interest) (i)
borrow against the Collateral or any portion of the Collateral from any other
person, firm or entity, (ii) grant or create or permit to attach or exist any
mortgage, pledge, lien, charge or other encumbrance, or security interest on, of
or in any of the collateral or any portion of the Collateral except those in
favor of Sheerr, (iii) permit any levy or attachment to be made against the
Collateral or any portion of the Collateral or (iv) permit any financing
statements to be on file with respect to any of the Collateral, except financing
statements in favor of Sheerr. Dataram shall faithfully preserve and protect
Sheerr's security interest in the Collateral and shall at its own cost and
expense, cause that security interest to be perfected and continue to be
perfected so long as the Loan or any portion of the Loan is outstanding, unpaid
or executor. For purposes of the perfection of Sheerr's security interest in the
Collateral in accordance with the requirements of this Agreement, Dataram shall
from time to time at the request of Sheerr file or record, or cause to be filed
or recorded,

2

 

 

such instruments, documents and notices, including assignments, financing
statements and continuation statements (including, without limitation, financing
statements filed in the State of New Jersey), as Sheerr may deem necessary or
advisable from time to time in order to perfect and continue perfected such
security interest. Dataram shall do all such other acts and things and shall
execute and deliver all such other instruments and documents, including further
security agreements, pledges, endorsements, assignments and notices, as Sheerr
in his reasonable discretion, may deem necessary or advisable from time to time
in order to perfect and preserve the relative priority of such security interest
in the Collateral prior to the rights of all third persons, firms and entities,
except as is otherwise provided in this Agreement. Dataram irrevocably appoints
Sheerr (and any of Sheerr’s designated agents) as the attorney-in-fact of
Dataram to do all acts and things which may reasonably deem necessary or
advisable from time to time to preserve, perfect and continue perfected Sheerr's
security interest in the Collateral in accordance with the requirements of this
Agreement, including, but not limited to, signing any financing statements or
amendments to financing statements evidencing Sheerr's security interest in the
Collateral for and on behalf of Dataram. Dataram agrees that a carbon,
photographic or other reproduction of this Agreement or a financing statement is
sufficient as a financing statement and may be filed instead of the original.

 

(b) Dataram represents and warrants that the existing R&R Loan and Security
Agreement authorizes Dataram to borrow no more than 90% of its domestic
receivables or 50% of its foreign receivables, up to a maximum of $500,000 in
the aggregate, and that it will not amend such percentage, pledge additional
collateral to R&R or increase the aggregate amount to be borrowed from R&R
without the prior written consent of Sheerr, which consent may not be
unreasonably withheld.

 

4.Default. If any of the sums of principal or interest mentioned herein are not
promptly paid when due and such failure continues for a period of five days, or
if each and every agreement, stipulation, condition and covenant of this
Agreement are not fully performed, complied with or abided by, or if Dataram
shall file or have a petition filed against it under any applicable bankruptcy
or insolvency laws or makes an assignment for the benefit of creditors, or
otherwise admits in writing a failure to pay debts as they fall due (an “Event
of Default”), then any Payment Obligations shall at the option of the holder
hereof become, at once due and collectible without notice, time being of the
essence. Failure to exercise this option shall not constitute a waiver of the
right to exercise the same in the event of any continuing or subsequent default.
Dataram hereby waives presentment, protest, notice of protest and notice of
dishonor and agrees to pay all costs, including reasonable attorneys’ fees
whether suit be brought or not, if, after the date any payment is due hereunder
or a default has occurred hereunder, counsel shall be employed to collect any
Payment Obligations or to protect the security of the Collateral.

3

 

 

5.Rights and Remedies of a Secured Party. Subject to the R&R Security interest
and the rights of R&R, Sheerr shall have all the rights and remedies of a
secured party under the Uniform Commercial Code of the State of New Jersey in
addition to such other rights and remedies which Sheerr may have at law or in
equity or under this Agreement.

 

6.Continuing Obligations; Remedies, etc., Cumulative. This Agreement shall
create a continuing security interest in the Collateral, and all covenants and
agreements of Dataram shall survive until payment in full of all Payment
Obligations. This Agreement shall be binding upon Dataram and its respective
successors and assigns and shall inure to the benefit of Sheerr and his
respective heirs and assigns. Each right, power and remedy of Sheerr provided
for in this Agreement, now or hereafter existing at law or in equity or by
statute, shall be cumulative, and may be exercised cumulatively or concurrently
and are not exclusive of any rights or remedies provided by law.

 

7.Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.Governing Law; Terms. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New Jersey without regard to
principles of conflict of laws, except as required by mandatory provisions of
law and except to the extent that the validity or perfection of the security
interest hereunder, or remedies hereunder, in respect of the Collateral are
governed by the laws of a jurisdiction other than the State of New Jersey.

 

9.Judicial Proceedings, Jury Trial Waiver. Any judicial proceeding brought with,
respect to this Agreement may be brought in any court of competent jurisdiction
in Mercer County, the State of New Jersey and each party hereto hereby waives
any objection that they may have to the laying of venue in any such court or
that any such court is an inconvenient forum or does not have personal
jurisdiction over them. Each party hereto agrees that service of process may be
made upon it or him by mailing a copy of said process to such party, by
certified or registered mail, return receipt requested, at its address set forth
herein. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
TO WHICH THEY ARE PARTIES INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT, THE RELATIONSHIP ESTABLISHED HEREUNDER OR ANY
DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN CONNECTION HEREWITH. No failure
or delay on the part of Sheerr in exercising any right, remedy, power or
privilege under this Agreement shall operate as a

4

 

 

waiver thereof or of any other right, remedy, power or privilege of Sheerr
hereunder; nor shall any single or partial exercise of any such right, remedy,
power or privilege preclude any other right, remedy, power or privilege or
further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

10.Further Assurances. Each party hereto agrees to (i) execute and deliver, or
to cause to be executed and delivered, all such other and further agreements,
documents and instruments (including, but not limited to, any UCC financing
statements, amendments or continuations thereto or terminations thereof) and
(ii) take or cause to be taken all such actions as the other party may
reasonably request to effectuate the intent and purposes, and to carry out the
terms, of this Agreement.

5

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

 

  David Sheerr                       DATARAM CORPORATION               By:      
Name:  John H. Freeman     Title:   President and Chief Executive Officer


 

 

 

[Signature page to Amended and Restated Note and Security Agreement]

 



6

